DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because there are two “22” in Figure 7C that appear to point to different parts; “70” points to two different structures in Figures 18A and 18B; “72” points to two different structures in Figures 18A and 18B; 126 in Figure 21B (most right figure) appears to pointing to a lumen (106) with the label 126 (body).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph 80 recites the word “bars” for 122 and 124. It should state “barbs”  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63-69, 79, 82-86, 98, and 104-107 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 63 recites the limitation "the central axis" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner will treat “the central axis” as “a central axis” for examination purposes.
Claim 63 recites the limitation “the sloped face” in Line 8.  There is insufficient antecedent basis for this limitation in the claim. The Examiner will treat “the sloped face” as “a sloped face” for examination purposes.
Claim 65 recites the limitation “the outside wall” in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner will treat “the outside wall” as “an outside wall” for examination purposes.
Claim 79 recites the limitation “a face of the wedge” in Line 2.  It is unclear if this is the same face of the wedge in Claim 63, Line 7. The Examiner will treat “a face of the 
Claim 79 recites the limitation “a suture” in Line 2.  It is unclear if this is the same suture in Claim 63, Line 7. The Examiner will treat “a suture” of Claim 79 and “a suture” of Claim 63 as if they are one in the same for examination purposes.
Claim 82 recites the limitation “the outside surface” in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner will treat “the outside surface” as “an outside surface” for examination purposes.
Claim 82 recites the limitation “the distal and proximal faces” in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The Examiner will treat “the distal and proximal faces” as “a distal and proximal face” for examination purposes.
Claim 83 recites the limitation “the outside surface” in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner will treat “the outside surface” as “an outside surface” for examination purposes.
Claim 84 recites the limitation “the free suture tail” in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner will treat “the free suture tail” as “a free suture tail” for examination purposes.
Claim 104 recites the limitation “the proximal tip” in Line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner will treat “the proximal tip” as “a proximal tip” for examination purposes.
Claim 105
The term “substantially” in Claim 106 is a relative term which renders the claim indefinite.  The term substantially is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 64, 66-69, 85, 86, 98, and 107 are rejected for depending on a rejected Claim 63. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 53-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burkhart et al. (U. S. Publication 2017/0189007) hereinafter Burkhart.
Regarding Claim 53, Burkhart discloses (see Paragraphs 24, 49, 69-73, Figures 34-37) a method (see Paragraphs 24, 69-73, and Figures 34-37) of securing a portion of tissue (50) to a portion of bone (80; see Paragraph 49: hard tissue/bone) using an anchor device (10), the method comprising; inserting the anchor device into the portion of bone (see Paragraph 70 and Figure 34); passing suture material (30; via 40; see Paragraph 70) from the anchor device around the portion of tissue (via slip-loop 46; see Paragraph 72 and Figures 36-37; shuttling repair suture with a loop (44/40; see Figure 36); pulling repair suture to a threshold amount of tension (specifically 35; see 
Regarding Claim 54, Burkhart further discloses (see Paragraphs 24, 74, and Figure 40) the suture material (30, specifically 46, the slip-loop of 30 which is 46) is passed through the portion of tissue (50). 
Claim 63 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Call et al. (U. S. Publication 2007/0276437) hereinafter Call.
Regarding Claim 63, Call discloses (see Paragraphs 151-153, Figures 15D, and 15E) an anchor device (1500; see Paragraph 152 and Figure 15D) for repairing soft tissue (biological tissue; see Paragraph 74) with a suture (12), the anchor device comprising: an elongate body (1516) having a proximal end (1506 of wedge and bottom of Figure 15D), a distal end (1520), and a first lumen (1514) extending from the proximal end, the first lumen having at least one face which is sloped (see middle of 1516) relative to the central axis (center of 1516 from distal to proximal end) of the elongate body such that the cross-sectional area of the first lumen decreases in the proximal direction (wide diameter at the top to narrow diameter at the bottom); a suture locking wedge (1502) movably disposed at least partially within the first lumen; and a suture (12) located in the first lumen of the elongate body between a face of the wedge and the face of the first lumen opposite the sloped face of the elongate body (12 starts at the most proximal end, which is opposite of the sloped face), passing across the wedge (exits via 1512), and then through a second opening in the elongate body (distal opening; bottom of Figure 15D/15E), the wedge moving from a distal unlocked position (not engaged with the elongate body) in which the suture is able to slide through the .
Claims 63-65, 68, 69, 79, 82 and 104-107 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foerster (U. S. Patent 6,585,730).
Regarding Claim 63, Foerster discloses (see Column 9, Line 55-Column 10, Line 9; Column 13, Lines 17-25; Column 10, Lines 10-15; and Modified Figure 1, hereinafter MF1) an anchor device (10; see Column 9, Lines 55-57; see MF1) for repairing soft tissue with a suture (28), the anchor device comprising: an elongate body (12) having a proximal end (the end as shown by arrow 16), a distal end (the end as shown by arrow 18; see Figure 1), and a first lumen (shown by the box labeled Lumen 1; starting at 16 and extending distally to the top of the wedge 20 when clamping a suture) extending from the proximal end, the first lumen having at least one face (interior surface of 12 within Lumen 1) which is sloped relative to the central axis (See change of interior wall of 12 from Diameter 2 to Diameter 1 in Lumen 1) of the elongate body such that the cross-sectional area of the first lumen decreases in the proximal direction (see differences in Diameter 1, Diameter 2 and Diameter 3); a suture locking wedge (20; see Column 9, Lines 60-62) movably disposed at least partially within the first lumen (with no suture, the most proximal tip can travel within lumen 1); and a suture (28) located in the first lumen of the elongate body between a face of the wedge and the face of the first lumen opposite the sloped face of the elongate body (portion of suture from markings 28-32), passing across the wedge, and then through a second opening in the 

    PNG
    media_image1.png
    633
    642
    media_image1.png
    Greyscale

Modified Figure 1 (MF1)
Regarding Claim 64, Foerster further discloses (see Column 9, Lines 59-60 and MF1) wherein the second opening (18) is a second lumen (Lumen 2; extends from 18 to to the top of Wedge 20 when locking the suture; see MF1) located between the proximal and distal ends of the elongate body (starts at 18, which is most distal and continues toward 16).
Regarding Claim 65, Foerster further discloses (see MF1) the second lumen (18) extends from a face (ramped portion of 12 pointing distally) generally on the same side of the first lumen (the face starts closest to 16 and extends to the distal end) as the sloped face through the outside wall (distal portion) of the elongate body (12).
Regarding Claim 68, Foerster further discloses (see Column 9, Lines 59-60 and MF1) the second opening (18) is at the distal end (see MF1) of the anchor body (12). 
Regarding Claim 69, Foerster further discloses (see Column 9, Lines 59-60 and MF1) the second opening (18) is the distal opening of the first lumen (16; the lumens are defined by where the wedge can travel when locking a suture; therefore that boundary is shared resulting in the second opening/lumen being the distal opening of the first lumen).
Regarding Claim 79, Foerster further discloses (see Column 9, Line 59-60 and MF1) the wedge (20) has at least one cleat (rounded protruding distal portion that is connected to the tapered portion 22) extending from a face of the wedge that is contacting a suture (28). 
Regarding Claim 82, Foerster further discloses (see Column 10, Lines 8-10 and Figure 1) disclose a plurality of circumferential barbs (14; barbs are structurally the same as threads) on the outside surface of the elongate body (12) between the distal 
Regarding Claim 104, Foerster further discloses (see Column 9, Lines 63-67 and MF1) a wedge lumen (24; see MF1) through the wedge (20) located away from the proximal tip (as shown by arrow 16), wherein the wedge lumen is configured to allow the suture (28) to pass through the wedge (see MF1).
Regarding Claim 105, Foerster further discloses (see Column 5, Lines 33-52) a U-channel through the wedge (20) located away from the proximal tip (the wedge is opposite of the proximal end; as shown by the arrow 16) wherein the U-channel is configured to allow the suture (permits two legs of the suture to be threaded; see Paragraph 5, Lines 42-45) to pass through the wedge.
Regarding Claim 106, Foerster further discloses (see MF1) wherein each face (22) of the wedge is substantially unsloped (22 is relatively flat with a small angle relative the longitudinal axis interpreted as substantially unsloped).  
Regarding Claim 107, Foerster further discloses (see MF1) the wedge (20) comprises a sloped face (rounded portion 26 have a slope; see MF1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 66, 67, 83, and 84 are rejected under 35 U.S.C. 103 as being unpatentable over Foerster (U. S. Patent 6,585,730) in view of Bouduban et al. (U. S. Publication 2013/0144334) hereinafter Bouduban.
Regarding Claim 66, 67, 83, and 84, Foerster discloses the invention substantially as stated above. 
However, Foerster does not explicitly disclose Claim 66 the second opening is a notch that extends from the distal end of the elongate body; Claim 67 the notch extends proximally from the distal end of the elongate body; Claim 83 the elongate body having  Claim 84 the channel runs parallel to the central axis which allows the free suture tail to translate.
Bouduban teaches a suture anchor system (100; see Paragraph 62 and Figure 2A) for reattaching tissue to a bone (see Paragraph 3) that could may require multiple sutures per anchor (see Paragraph 73) wherein Claim 66 the second opening is a notch (114; see Figure 2A)  that extends from the distal end (110) of the elongate body (106); Claim 67 the notch (114) extends proximally (notch starts at the opening at the distal end extending to the “hinge”) from the distal end (110) of the elongate body (106); Claim 83 the elongate body (106) having a channel (138) running along its outside surface (see Figure 3A; see Paragraph 53); Claim 84 the channel (138) runs parallel to the central axis (144; see Figure 3A) which allows the free suture tail (any portion of the suture) to translate (translate via tension that is adjustable by the surgeon; see Paragraph 53) for the purpose of receiving and securing additional external sutures/suture loops during insertion into bone (see Paragraphs 48 and 73). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Foerster’s bone anchor with a distal notch and channels as taught by Bouduban in order to secure additional (external) sutures during bone insertion.
Claims 85 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Call (U. S. Publication 2007/0276437) in view of Dreyfuss (U. S. Publication 2007/0060922) hereinafter Dreyfuss1.
Regarding Claims 85 and 86, Call discloses the invention substantially as disclosed above. 
Claim 85 an end portion of the suture is secured near the distal end of the elongate body via a knot and/or Claim 86 an end portion of the suture is secured near the distal end of the elongate body via molding the end portion into the body.
Dreyfuss1 teaches a bone anchor (100) with a suture (30, 42, and/or 44; see Paragraphs 56 and 62) secured on the distal end (37) with Claim 85 an end portion of the suture (30) is secured near the distal end (12) of the elongate body (37) via a knot (34; see Figure 1) and/or Claim 86 an end portion of the suture (30) is secured near the distal end (37) of the elongate body (12) via molding (see Paragraph 60) the end portion into the body for the purpose of increasing the pullout strength of the strand providing increased fixation preventing anchor pull back.
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Call’s suture locker with a distal suture knot and/or molded as taught by Dreyfuss1 in order to increase the pullout strength of the strand providing increased fixation preventing anchor pull back.
Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over Foerster (U. S. Patent 6,585,730) in view of Dreyfuss (U. S. Publication 2007/0213770) hereinafter Dreyfuss2.
Regarding Claims 98, Foerster discloses the invention substantially as disclosed above. 
However, Foerster does not explicitly disclose the suture comprises a tapered tail.

It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Foerster’s suture with a tapered tail as taught by Dreyfuss2 in order to aid in threading with suture instruments.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Paraschac et al. (U. S. Publication 2006/0265010) teaches a suture anchor with an elongated body, a first and second lumen, a suture locking wedge, a suture, and a sloped face.
Lob (U. S. Publication 2009/0012522) teaches a suture anchor with an elongated body with external ribs, a first and second lumen, and a suture locking wedge with u-shaped channels, a suture, and a sloped face.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T HICKS/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771